ee

Case 2:15-cv-00285-Z-BP Document 329 Filed 03/25/20 Page 1of2 PagelD.113909—5
US. DISTRICT COURT

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
UNITED STATES DISTRICT CQURT FILED
NOTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAR 25 228
BRITTANY MARLOWE HOLBERG, § CLERK, US. DISTRICT
§ By Deputy
Petitioner, §
§
Vv. § Civil Action No. 2:15-CV-285-Z-BP
§
LORIE DAVIS, Director, §
§
Respondent. §

ORDER

This Court reviewed the voluminous documents filed in the above-referenced case as ECF
nos. 93-325 and thereby determined that relevant state court records are unintelligible in their
present form. Accordingly, this Court FINDS that the following documents, while possibly
interspersed among the approximately 100,000 pages of state court records, are not presented in a
coherent, intelligible manner: Volume 8 of the Clerk’s Record from Petitioner’s state trial court
proceeding; and Defendant’s Exhibits 109 and 111-13 and Respondent’s Exhibits 10-14 admitted
into evidence during the evidentiary hearing held in Petitioner’s state habeas corpus proceeding.

In an order issued by the state habeas trial court on November 15, 2013, the above-listed
state habeas exhibits were placed under seal. The state habeas trial court’s order identifies
Defendant’s Exhibit nos. 109 and 111-13 as “excerpts” from the massive collection of Petitioner’s
medical records admitted into evidence as Respondent’s Exhibit nos. 10-14. Assuming this is
correct, the filing of Respondent’s state habeas Exhibit nos. 10-14 should suffice to complete this
portion of the state court record. Scattered among the massive number of pages already on file in
this case are copies of many of Petitioner’s medical records, including possibly some of those

comprising Respondent’s Exhibit nos. 10-14. See, e.g, ECF nos. 203-209. However, it is

 
Case 2:15-cv-00285-Z-BP Document 329 Filed 03/25/20 Page2of2 PagelD 113909

impossible to determine if a complete set of Petitioner’s medical records, admitted into evidence
during her state habeas corpus proceeding, are currently before this Court. Respondent will be
directed to file a CD-ROM containing a complete set of Respondent’s state habeas Exhibit nos. 10
through 14.

While the CD-ROM containing the otherwise complete version of Petitioner’s state trial
court records now before this Court does contain a document labeled “Clerk’s Record Volume 8,”
that document does not match the index of the Clerk’s record contained in the records now before
this court. The CD-ROM purporting to contain Clerk’s Record Volume 8 is a brief statement
indicating that certain juror questionnaires could not be copied. Some of the documents
purportedly contained in Volume 8 of the Clerk’s Record, including the jury charge from both
phases of Petitioner’s capital murder trial, appear in various locations among the state court records
currently on file in this cause. See, e.g., ECF no. 136, at 690-721. But it is unclear whether all of
the contents of Clerk’s Record Volume 8 from Petitioner’s trial court proceedings are currently
before this court.

For the aforementioned reasons, this Court hereby ORDERS Respondent to submit to the
Clerk of the Court one or more CD-ROM’s containing (1) a complete set of Respondent’s Exhibit
nos. 10-14 admitted into evidence during Petitioner’s state habeas corpus proceeding and (2) a
complete set of the documents contained in Volume 8 of the Clerk’s Record from Petitioner’s state

trial court proceeding. These materials must be submitted on or before April 27, 2020.

SIGNED March 25 , 2020. gama

MATTHEW J. KACK MARYK
UNITED STATES oer JUDGE
